DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020, 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Election/Restriction Requirement in the reply filed on 12/23/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,886739 in view of Lee (US 2017/0089627).  See the chart below:

Presenting Application 17/18370
US Patent No. 10,886739
1. A system for controlling the load in systems with intermittent generation assets, comprising: a renewable energy system; a connection to grid power; an inverter electrically coupled to the renewable energy system and the connection to grid power; a large-scale equipment system; and a motor controller electrically coupled to the inverter that controls the large-scale equipment system in response to demand data representative of the demand of the large-scale equipment system, and inverter data representative of operation of the inverter.
2. The system of claim 1, further comprising an auxiliary chiller.
3. The system of claim 2, further comprising a thermal energy storage system in fluid communication with the auxiliary chiller.
4. The system of claim 3, wherein the auxiliary chiller may feed the large-scale equipment system and/or the thermal energy storage system in response to the demand data.
1. A system for controlling the connected electric and cooling loads in systems with intermittent generation assets, comprising: a large-scale equipment system that is powered by an electric energy storage system and, in operation, produces a first output of a combined output that is determined to meet a demand, wherein the electric energy storage system is configured to be capable of rapid release of the electric energy; a renewable energy system; an auxiliary large-scale equipment system that powered by the renewable energy system and, in operation, produces a second output of the combined output; an inverter that is electrically coupled to the renewable energy system and the auxiliary large-scale equipment system; and a motor controller that controls the auxiliary large-scale equipment system in response to demand data, representative of the demand, and inverter data, representative of operation of the inverter; wherein, in response to a determination that combined output satisfies the demand, the motor controller instructs the inverter to store excess electric energy system supplied by the renewable energy system to the electric energy storage system; and wherein, in response to a determination that power supplied by the renewable energy system varies more rapidly than the auxiliary large-scale equipment system can ramp power, the motor controller instructs the inverter to 

2. The system of claim 1, wherein the electric energy storage system further comprises a thermal energy storage system that stores a portion of the second output in response to the motor controller determining that the combined output exceeds the demand.
5. The system of claim 1, wherein the motor controller receives data from the inverter via a communication link.
3. The system of claim 1, wherein the motor controller receives the inverter data from the inverter via a communication link.
6. The system of claim 5, wherein the data comprises information related to a variation in output power.
4. The system of claim 3, wherein the inverter data comprises information related to variation in power supplied by the renewable energy system.
12. The system of claim 9, further comprising a thermal energy storage system, wherein when the motor controller receives renewable energy data indicative of an impending decrease of renewable energy, the demand of the large-scale equipment system is satisfied at least in part by the thermal energy storage system.
5. The system of claim 2, wherein the motor controller issues an indication that a portion of the demand is to be met from a supply stored at the thermal energy storage system in response to a condition being determined to be satisfied.
13. A method of balancing a load of a large-scale equipment system, comprising: supplying power to an inverter via a renewable energy system; sending data comprising from an inverter to a motor controller; and adapting the connected load via the motor controller the meet the amount of load power needed, wherein the data comprises information on the variation in output power from the renewable energy system.
6. A method of balancing a load of a large-scale equipment system, comprising: determining, by a controller, that a demand is met by a combined output of equipment, wherein the combined output comprises a first output produced by first equipment coupled to an electric energy storage system configured to be capable of rapid release of the electric energy and a second output produced by second equipment coupled to a renewable energy system; receiving, by the controller, inverter data indicative of variation in power supplied to an inverter via a renewable energy system; adapting, by the controller, a load of the second equipment in response to the inverter data in a manner determined to adjust to the variations in power 

15. The method of claim 14, wherein the additional power is supplied via an electric energy storage system.

7. The method of claim 6, wherein the adapting the load further comprises instructing, by the controller, the inverter to power the second equipment by the renewable energy system and additional power supplied by the electric energy storage system.

8. The method of claim 7, further comprising, instructing, by the controller, that the demand is met by the combined output and a supplemental output from a thermal energy storage system included within the electric energy storage system.

 
Regarding claims 1, 2, US Patent No. 10,886739 discloses all limitations of claim 1 above but fails to close a connection to grid power; an auxiliary chiller.
Lee teaches a large-scale equipment system [Figs. 1-7] is a chiller [see Fig. 1] which coupled to a grid 405 [see Fig. 5].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Lee into that of US Patent No. 10,886,739 in order to provide power to the chiller for operation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0089627), in view of Elbsat et al. (US 2019/0340709).
Regarding claim 1,  A system for controlling the load in systems with intermittent generation assets [Figs. 1-7], comprising: a renewable energy system; a connection to grid power [see Figs. 4-5, par 0049, 0054-0055]; an inverter [420] electrically coupled to grid power [405 @ Fig. 5]; a large-scale equipment system [Figs. 4, 5]; and a motor  controller [430] electrically coupled to the inverter that controls the large-scale equipment system in response to demand data representative of the demand of the large-scale equipment system, and inverter data representative of operation of the inverter [par 0064-0068].

Elbsat teaches a power supply system [Figs. 1, 3] includes an energy generation [120], a battery [108] and an energy grid [104] which provides power to a central plant, the central plant includes central plant [118] may include a heater subplant, a heat recovery chiller subplant, a chiller subplant, a cooling tower subplant, a hot thermal energy storage (TES) subplant, and a cold thermal energy storage (TES) subplant, a steam subplant, and/or any other type of subplant configured to serve buildings [116, par 0042-0043]. A power inverter [304] electrically coupled to the renewable energy system [302] and the connection to grid power [312] via a point of interconnection (POI) [310, see Fig. 3, par 0068].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Elbsat into that of Lee for maintaining the stability of the grid frequency, the grid frequency may remain balanced (such as 60 Hz) as long as there is a balance between the demand from the energy grid and the supply to the energy grid [par 0063].
Regarding claim 2, the combination of Lee and Elbsat discloses further comprising an auxiliary chiller [par 0020, 0035 of Lee; par 0034, 0042 of Elbsat].
Regarding claim 3, the combination including Elbsat discloses further comprising a thermal energy storage system in fluid communication with the auxiliary chiller [see Fig. 5A, par 0080-0082].
 Regarding claim 4, the combination including Elbsat further discloses wherein the auxiliary chiller may feed the large-scale equipment system and/or the thermal 
 Regarding claim 5, the combination including Lee further discloses wherein the motor controller receives data from the inverter via a communication link [see Figs. 5-6, par 0064-0069].
Regarding claim 6, the combination including Lee further discloses wherein the data comprises information related to a variation in output power [see Fig. 6, par 0072-0078].
Regarding claim 8, the combination including Elbsat further discloses wherein the renewable energy system includes a photovoltaic (PV) array [302 @ Fig. 3, par 0064]

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. (US 2009/0293523), in view of Rockenfeller et al. (US 2012/0191252).
Regarding claim 13, Bittner discloses a method of balancing a load of a large-scale equipment system [Figs. 1, 2], comprising: supplying power to an inverter [] via a renewable energy system [114; S304 @ Fig. 3].
Bittner does not discloses sending data comprising from an inverter to a motor controller; and adapting the connected load via the motor controller the meet the amount of load power needed, wherein the data comprises information on the variation in output power from the renewable energy system.
Rockenfeller teaches a power supply unit [625, Fig. 6] provides power to HVAC unit [115,135], the power supply unit includes a DC power source backup [220], a VFD 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rockenfeller into that of Bittner in order to balance the power to load when the renewable is insufficient by adding more power sources into the load.
Regarding claim 14, the combination including Rockenfeller discloses further comprising supplying additional power to meet the amount of load power needed [see S725 @ Fig. 7].
Regarding claim 15, the combination including Rockenfeller further discloses wherein the additional power is supplied via an electric energy storage system [S730 @ Fig. 7].
Regarding claim 16, the combination including Rockenfeller further discloses wherein the additional power is supplied via grid power and bus bar [210 @ Fig. 6].

Claims 7, 9-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee et al. and Elbsat et al., in view of Rockenfeller et al. (US 2012/0191252).
Regarding claim 7, the combination of Lee and Elbsat discloses all limitations of claim 6 above but does not explicitly disclose wherein the grid power can be used to balance the needed power of the large-scale equipment system and the power supplied by the renewable energy system.
Rockenfeller teaches a power supply unit [625, Fig. 6] provides power to HVAC unit [115,135], the power supply unit includes a DC power source backup [220], a VFD controller [265], a power source controller [620], a photovoltaic power source [605] coupled to a DC bus 210, and AC power source [130] coupled to the DC bus via a rectifier 215, and the AC power source can be used to balance the needed power of the HVAC unit by the photovoltaic power source [par 0040].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching into that of the combination of Lee and Elbsat in order to use the renewable power source for main power supply to the large-scale equipment system for saving cost and improving the green environment. 
Regarding claim 9, the combination of Lee and Elbsat discloses all limitations of claim 1 above but does not explicitly disclose wherein the motor controller receives renewable energy data from at least one node of network of geographically distributed locations, and wherein the motor controller controls the large-scale equipment system in accordance with the renewable energy data.
Rockenfeller teaches a heating, ventilation, air conditioning, and refrigeration (HVAC/R) system [Figs. 1, 6] includes motors [250, Fig. 6] and motor controller [265, 620] inverter [230] and motor controller [265, 620], the motor controller receives 
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Rockenfeller into that of the combination of Lee and Elbsat for improving the green environment, and reducing cost by using the renewable power source is main power supply.
Regarding claim 10, the combination including Rockenfeller further discloses wherein the renewable energy data includes solar data [see Fig. 7].
Regarding claim 12, the combination including Elbsat and Rockenfeller further comprising a thermal energy storage system [531, 532 @ Fig. 5A of Elbsat], wherein when the motor controller receives renewable energy data indicative of an impending decrease of renewable energy, the demand of the large-scale equipment system is satisfied at least in part by the thermal energy storage system [see Fig. 7 of Rockenfeller].

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee et al. and Elbsat et al. and Rockenfeller, in view of Minami et al. (US 2005/0116671).
Regarding claim 11, the combination of Lee, Elbsat and Rockenfeller discloses all limitations of claim 9 above but fails to teach wherein when the motor controller receives renewable energy data indicative of an impending decrease of renewable 
Minami teaches a photovoltaic inverter [5, Fig. 1] includes an inverter [25], motor [3], a controlling device [50] which includes a power/voltage monitoring circuit [51], an instructing value operation circuit [52], an adjustable speed controller [53] and a gradient coefficient operation device [54], each of solar cells [1] have individually a voltage-power (V-P) characteristic that varies [see Fig. 2 depending on the variation in the amount of insolation. On the controlling device 50, although details will be described below, for each solar cell, the range of voltage drop VOVER from the voltage value VBASE at the maximum power point (P1, P2, P3 …, Fig. 2), the minimum voltage value VLOW tolerated by the solar cell 1 in the V-P characteristic curve of the minimum amount of insolation at which the photovoltaic inverter 5 can operate (the minimum amount of insolation characteristic curve shown in the figure) as well as the allowable voltage regulation range Hb to changes in voltage are previously set as acquired. The range of voltage drop VOVER must be selected to be a value larger than the allowable voltage regulation range Hb to voltage changes. When the voltage of the solar cells [1] has shifted from the reference voltage VBASE to the voltage VBASE-VOVER lower by a previously set range of voltage drop VOVER, the power and voltage monitoring circuit [51] stops outputting the speed increase instructions and outputs speed reduction instructions to the instructing value operation circuit [52]. As a result, as stated below, as the frequency instructing value (f) outputted by the adjustable speed controller [53] is reduced, the motor [3] decelerates and reduces its load [see Figs. 1-7, par 0037-0048]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TOAN T VU/Primary Examiner, Art Unit 2836